Name: Council Regulation (EC) No 859/94 of 12 April 1994 allocating, for 1994, certain additional catch quotas between Member States for vessels fishing in Norwegian waters north of 62 degrees North and in Swedish waters
 Type: Regulation
 Subject Matter: fisheries;  Europe;  economic geography
 Date Published: nan

 19 . 4. 94 Official Journal of the European Communities No L 99/5 COUNCIL REGULATION (EC) No 859/94 of 12 April 1994 allocating, for 1994 , certain additional catch quotas between Member States for vessels fishing in Norwegian waters north of 62 degrees North and in Swedish waters limits and subject to the quotas set out in Annex I, in waters falling within the fisheries jurisdiction of Norway north of 62 degrees North, without prejudice to catches already authorized for the same period by Council Regu ­ lation (EC) No 3692/93 of 21 December 1993 allocating, for 1994, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen (4). Article 2 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission, Whereas the Agreement on the European Economic Area, which entered into force on 1 January 1994, has given the Community and Norway and Sweden the opportunity to develop their cooperation in the fisheries sector, and to conclude supplementary Agreements on fisheries in the form of an exchange of letters (2) which they have done ; Whereas under these Agreements, Norway and Sweden undertook to grant to the Community additional catch quotas for redfish in Norwegian waters and for cod and herring in Swedish waters ; Whereas the fishing activities covered by this Regulation are subject to the control and inspection measures provided for in Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (3), Vessels flying the flag of a Member State shall be autho ­ rized in 1994 to take catches within the geographical limits and subject to the quotas set out in Annex II hereto in waters falling within the fisheries jurisdiction of Sweden, without prejudice to catches already authorized for the same period by Council Regulation (EC) No 3683/93 of 20 December 1993 allocating, for 1994, catch quotas between Member States for vessels fishing in Swedish waters (5). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 Vessels flying the flag of a Member State shall be autho ­ rized in 1994 to take catches within the geographical It shall apply from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 12 April 1994. For the Council The President F. CONSTANTINOU (') OJ No L 389, 31 . 12. 1992, p. 1 . (2) OJ No L 346, 31 . 12. 1993, pp. 25 and 30. (4) OJ No L 341 , 31 . 12. 1993, p . 104. 0 OJ No L 341 , 31 . 12. 1993, p . 67.(3) OJ No L 261 , 20. 10 . 1993, p. 1 . No L 99/6 Official Journal of the European Communities 19 . 4. 94 ANNEX I Allocation for 1994 of additional Community catch quotas in Norwegian waters, as referred to in Article 1 (Norwegian waters north of 62 ° N) (tonnes : fresh round weight) Species ICES Division Community Quotas allocated toCatch Quotas Member States Redfish I , II 1 500 Germany 500 Spain 1 90 Portugal 810 ANNEX IT Allocation for 1994 of additional Community catch quotas in Swedish waters, as referred to in Article 2 (tonnes : fresh round weight) Species ICES Devision Community Quotas allocated toCatch Quotas Member States Cod III d 900 Denmark 660 Germany 240 Herring III d 1 500 Denmark 860 Germany 640